     Justice Law Center
 1
     Bret O. Whipple, Esq.
 2   Nevada Bar No. 6168
     1100 South Tenth Street
 3   Las Vegas, Nevada 89104
     Telephone: (702) 731-0000
 4
     admin@justice-law-center.com
 5   Attorney for Larry Angel Manriquez

 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     LARRY ANGEL MANRIQUEZ,
 9                                                       Case Number: 2:18-cv-00863-APG-VCF
     individually,
10
                                   Plaintiff,
11
            vs.
12
                                                             STIPULATION AND ORDER TO
13   LAS VEGAS METROPOLITAN POLICE                            CONTINUE STATUS CHECK
     DEPARTMENT, a political subdivision of                          HEARING
14   the State of Nevada; SHERIFF JOSEPH
     LOMBARDO, Sheriff of LVMPD, in his                            (First Request)
15
     official capacity; CORRECTIONS OFFICER
16   PABLO TORRES, individually and in his
     official capacity; CORRECTIONS OFFICER
17   MAX FRASER, individually and in his
18   official capacity; SERGEANT DANIEL
     HOLM, individually and in his official
19   capacity; SERGEANT JACOB WILLIAMS,
     individually and in his official capacity;
20   LIEUTENANT GLAUDE, individually and
21   in his official capacity; DOE
     CORRECTIONS OFFICERS I-X,
22   individually, and in their official capacities;
     DOES I-X, inclusive and ROES I-X,
23   inclusive,
24
                                   Defendants.
25
26
27
                                                       -4–
28
 1          Plaintiff Larry Angel Manriquez (“Plaintiff”), by and through his counsel of record, the
 2   law firm of Justice Law Center; and Defendant Las Vegas Metropolitan Police Department, by
 3   and through its counsel of record, the law firm of Marquis Aurbach Coffing, respectfully

 4   submit the following Stipulation and Order to Continue the Status Check Hearing Date

 5   currently set for January 15, 2020 (First Request). This Stipulation constitutes the parties’ first

 6   request for such extension and is being entered in good faith and not for purposes of delay.

 7
            This request for an extension of time is not sought for any improper purpose or other
 8
     purpose of delay. This brief extension is requested because Plaintiff’s counsel will be in Reno,
 9
     Nevada on January 15, 2020. If the Court prefers a Wednesday hearing date, the parties
10
     respectfully suggest January 29, 2020.
11
            IT IS SO STIPULATED.
12
      Dated this 10th day of January, 2020.             Dated this 10th day of January, 2020.
13
14
      MARQUIS AURBACH COFFING                           JUSTICE LAW CENTER
15
             /s/ Tye Hanseen                                   /s/ Bret Whipple
16
      By: Tye Hanseen, Esq.                             By: Bret O. Whipple, Esq.
17        Nevada Bar No. 10365                              Nevada Bar No. 6168
          10001 Park Run Drive                              1100 South Tenth Street
18        Las Vegas, Nevada 89145                           Las Vegas, Nevada 89104
19        Attorney for Defendants                           Attorney for Larry Angel Manriquez

20
                                                   ORDER
21
22          IT IS SO ORDERED THAT THE STATUS CHECK HEARING IS CONTINUED
23   TO THE 24th DAY OF January, 2020 AT 10:30 A.M.
24          DATED this 13th day of January, 2020.
25
26
                                                   UNITED STATES MAGISTRATE JUDGE
27
                                                     -4–
28
